


110 HR 7204 IH: To amend title 49, United States Code, to direct the

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7204
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Secretary of Transportation to establish sanctions and penalties applicable to
		  an employer whenever an employee of the employer is convicted of driving an
		  over-the-road bus under the influence of alcohol or a controlled substance
		  while acting within the scope of the employee’s employment.
	
	
		1.Sanctions applicable to
			 employers of over-the-road bus drivers convicted of driving under the
			 influenceSection 31310 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(j)Sanctions
				applicable to employers of over-the-road bus drivers convicted of driving under
				the influence
					(1)SanctionsThe
				Secretary shall issue regulations establishing sanctions and penalties
				applicable to an employer whenever an employee of the employer is convicted of
				driving an over-the-road bus under the influence of alcohol or a controlled
				substance while acting within the scope of the employee’s employment.
					(2)Minimum
				requirementsThe regulations
				issued under paragraph (1) shall require, at a minimum, that an employer
				described in paragraph (1) be subject for each offense, upon conviction, to
				imprisonment for a term not to exceed one year or a fine under title 18, or
				both.
					(3)Over-the-road bus
				definedIn this subsection,
				the term over-the-road bus means a commercial motor vehicle
				providing intercity, fixed-route over-the-road service or other over-the-road
				service, as such terms are defined in section 3038(a) of the Transportation
				Equity Act for the 21st Century (49 U.S.C. 5310 note; 112 Stat. 392).
					.
		
